Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed, and respondent Kelvin Connell Bulger is suspended from the practice of law for five months. Suspension effective October 18, 2004. Respondent Kelvin Connell Bulger shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.